Citation Nr: 0712487	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
feet, claimed as degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran had verified active military service from January 
1967 to April 1972, from January 1984 to April 1984, from 
November 1984 to May 1985 and from November 24, 1990 to 
November 29, 1990.  

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The veteran claims he is entitled to service connection for a 
disability of the feet, claimed as due to degenerative joint 
disease.  He is noted to be service-connected for a 
peripheral neuropathy affecting both lower extremities, 
including the feet, due to diabetes mellitus.  The veteran 
maintains he is entitled to service connection for a 
disability of the feet other than the peripheral neuropathy.  

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the AOJ must be offered the opportunity to clarify the 
veteran's reserve service to ascertain whether any symptoms 
of the feet shown to have been treated in what appears to be 
service medical records from his reserve service were during 
periods of active duty.  

The record shows that the veteran served in the reserves and 
there are service medical records from his reserve service, 
including records from the William Beaumont Army Medical 
Center compiled from his reserve service.  These treatment 
records are dated from April 1989 to May 1991, August 1993, 
April 1999, July 2000 to December 2000, May 2001 to December 
2001, and January 2002 to November 2003.  Many of these 
records show treatment for symptoms of the feet, including 
plantar fasciitis in October 1990, heel spur problems in 
January and February 1991, and for plantar fasciitis and 
onychomycosis between February 2002 and March 2003.  The 
records also show treatment for symptoms of the feet related 
to his service-connected peripheral neuropathy.  

The active duty periods of his reserve service have not been 
fully verified.  Although the claims file contains service 
personnel records from his reserve service, which include a 
list of records of assignments from January 1975 to April 
1992, these records do not clearly indicate whether such 
assignments were active duty assignments.  In order to 
clarify whether any disorders of the feet treated in the 
above medical records were from periods of active service, 
the AOJ should verify all periods of active duty for 
training.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet App. 473, which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not advised of the 
evidence necessary to establish an initial disability rating 
or effective date, if service connection were awarded for the 
claimed disability on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The AOJ must review the entire file 
and ensure for the issue appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473, and (2) requests or tells the veteran 
to provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should attempt to verify, 
through official channels, all the 
veteran's periods of active service in the 
Army Reserves.  The National Personnel 
Records Center should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the veteran's periods of active 
duty for training service and the periods 
of inactive duty for training service, 
including the specific dates trained.

Additionally, copies of any and all 
personnel and medical records not already 
of record should be requested and included 
in the claims folder.  All records and 
other relevant information are to be made 
part of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

3.  If any of the above records cannot be 
obtained and the AOJ does have affirmative 
evidence that they do not exist, then the 
AOJ should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to obtain 
them.  The AOJ should allow an appropriate 
period of time within which to respond.

4.  Thereafter the AOJ should also 
schedule the veteran for a VA foot 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
the veteran's current disability of the 
feet.  The claims file and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
disability of the feet.

Specifically, the examiner is requested to 
provide an opinion as to (1) the nature of 
the veteran's disability of the feet 
(other than that which is already part of 
the service-connected peripheral 
neuropathy) (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed disability of 
the feet, other than the service-connected 
peripheral neuropathy, was caused or 
aggravated by active service, to include 
active duty for training.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
including the reserve medical records.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




